         Case 1:20-cv-03538-GLR Document 201 Filed 03/11/21 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 FEDERAL TRADE COMMISSION,
                                                      Case No. 1:20-cv-3538
        Plaintiff,
 v.

 RAGINGBULL.COM, LLC, et al.,

        Defendants.



          PLAINTIFF’S MOTION TO UNSEAL CERTAIN DOCUMENTS
       Plaintiff, the Federal Trade Commission (“FTC”) requests the Court unseal the following

materials on the docket.

TABLE 1: DOCUMENTS TO UNSEAL
Docket Number Description
ECF No. 188-1         Unredacted 1 Memorandum in Support of FTC’s Response to Defendant’s
                      Business Plan
ECF No. 188-2         Unredacted PX 46
ECF No. 191-1         Corrected Unredacted PX 46

       The Court temporarily sealed these documents on March 3, 2021. ECF No. 190. Under

the Court’s order, the deadline to file a motion for a protective order for the documents listed

above was March 9, 2021. Id. No party or interested non-party requested the documents listed

above be retained under seal. The deadline having now passed, the FTC requests that the Court

direct the Clerk’s office to unseal the above-listed documents. A proposed order is attached.




  1
    Several of Plaintiff’s unredacted documents will still contain minor and immaterial redactions
to personally identifiable information.
        Case 1:20-cv-03538-GLR Document 201 Filed 03/11/21 Page 2 of 3



                                       Respectfully submitted,

Dated: March 11, 2021                    /s/ Gordon E. Sommers
                                       Colleen Robbins (D. Md. Temp Bar No. 92567)
                                       Sung W. Kim (D. Md. Temp Bar No. 814609)
                                       Gordon E. Sommers (D. Md. Temp. Bar No.
                                       814431)
                                       Laura C. Basford (D. Md. Temp. Bar No.
                                       814888)
                                       Federal Trade Commission
                                       600 Pennsylvania Ave., NW
                                       Mailstop CC-8528
                                       Washington, DC 20580
                                       (202) 326-2548; crobbins@ftc.gov
                                       (202) 326-2211; skim6@ftc.gov
                                       (202) 326-2504; gsommers@ftc.gov
                                       (202) 326-2343; lbasford@ftc.gov
                                       (202) 326-3395 (Facsimile)

                                       Attorneys for Plaintiff
                                       Federal Trade Commission
        Case 1:20-cv-03538-GLR Document 201 Filed 03/11/21 Page 3 of 3



                                CERTIFICATE OF SERVICE
       I hereby certify that on March 11, 2021, I electronically filed the foregoing with the Clerk

of the Court using CM/ECF which will send a notice of electronic filing to counsel of record for

Defendants and the Temporary Receiver.

                                                  /s/ Gordon E. Sommers
                                                 Gordon E. Sommers
